Moore, C. J.
This case was commenced by attachment. It was tried before the judge without a jury. No requests were filed for written findings of fact or law. None were found. The judge rendered a judgment in favor of the plaintiff. The case is brought here by writ of error. Under the repeated rulings of this court there is nothing for us to review. McDonell v. Union Trust Co., 139 Mich. 386; and the many cases there cited.
Judgment is affirmed.
Carpenter, McAlvay, Grant, and Blair, JJ., concurred.